Citation Nr: 1035195	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  09-38 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for type II diabetes mellitus, 
to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Nebraska Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

K. Neilson, Counsel







INTRODUCTION

The Veteran served on active duty from May 1965 to March 1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2009 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.


FINDINGS OF FACT

1.  The Veteran is not shown to have had duty or visitation in 
the Republic of Vietnam during his period of active military 
service.

2.  The Veteran had foreign service in Korea from December 4, 
1965, to March 11, 1967.

3.  The Veteran does not have type II diabetes mellitus that is 
attributable to his active military service.


CONCLUSION OF LAW

The Veteran does not have type II diabetes mellitus that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 
1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2009)




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Diabetes Mellitus

The law provides that service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2009).  In addition, certain 
chronic diseases, including diabetes mellitus, may be presumed to 
have been incurred during service if the disorder becomes 
manifest to a compensable degree within one year of separation 
from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).  

The law further provides that there are certain diseases, such as 
type II diabetes mellitus, that are associated with exposure to 
"herbicide agents" during active military, naval, or air service, 
and are thus presumed to have been incurred in or aggravated 
during active military service if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there is no record of the 
disease during service, provided that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 
U.S.C.A. § 1116(a) (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.309(e).  (In this context, the term "herbicide agent" is 
defined as a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic of 
Vietnam during the period beginning on January 9, 1962 and ending 
on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant 
TCDD; cacodylic acid; and picloram. 38 C.F.R. § 3.307(a)(6)(i).).

Regardless of whether a claimed disability is recognized under 38 
U.S.C.A. § 1116, pertaining to herbicide agent exposure 
presumptive diseases, a veteran is not precluded from presenting 
evidence that a claimed disability was due to or the result of 
herbicide exposure.  See Combee v. Brown, 34 F.3d 1039, 1044-45 
(Fed. Cir. 1994).  

Here, the Veteran asserts that his currently diagnosed diabetes 
mellitus is due to his exposure to herbicides in service.  
Specifically, he contends that he was exposed to the herbicide 
Agent Orange while serving along the Demilitarized Zone (DMZ) in 
Korea.  

The Veteran's service treatment records (STRs) are silent for 
complaints or treatment related to diabetes mellitus.  His pre-
induction and separation examination reports record that his 
endocrine system was clinically evaluated as normal.  Results of 
urinalyses conducted at those times were also negative for sugar 
and specific gravity measurements were within normal limits.  The 
Veteran's post-service medical records show VA outpatient 
treatment for diabetes mellitus, which was first diagnosed 
between 2000 and 2002.  The record contains no nexus evidence 
linking type II diabetes mellitus to his active military service.

Based on this evidence, there is no indication that type II 
diabetes mellitus manifested to a compensable degree within one 
year of the Veteran's separation from military service in 1967.  
Thus, service connection is not warranted for type II diabetes 
mellitus on a presumptive basis for chronic diseases.  See 38 
U.S.C.A §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3); 3.309(a).  

Service connection for type II diabetes mellitus is also not 
warranted on a presumptive basis for diseases associated with 
exposure to herbicides.  Although type II diabetes mellitus is a 
disease associated with exposure to herbicides, and while the 
Veteran had service during the requisite time period, there is no 
evidence that he served in Vietnam, nor has the Veteran so 
asserted.  Consequently, the provisions of 38 C.F.R. §§ 
3.307(a)(6) and 3.309 are not for application. 
 
Nevertheless, the Veteran has proffered his belief that his 
diabetes mellitus is due to Agent Orange exposure and has stated 
that he was stationed along the DMZ in Korea.  

According to the VA Adjudication Procedures Manual, VA recognizes 
that herbicides were used along the DMZ in Korea and exposure to 
herbicides will be conceded if a veteran was assigned to a 
specified unit.  See VA Adjudication Procedures Manual (M21-1MR) 
part IV, subpt. ii, ch. 2, sec. C.10.  However, the recognized 
use of herbicides in that area was between April 1968 and July 
1969.  Id.  The Veteran's service personnel records document that 
he was stationed in Korea from December 4, 1965, to March 11, 
1967.  Therefore, even assuming that the Veteran served near the 
DMZ the recognized use of herbicides took place after his service 
in Korea and his separation from military service. 

The Veteran has submitted no evidence, to include his own lay 
assertions, suggesting that he was in fact exposed to herbicides 
in service.  Further, in February 2009, the National Personnel 
Records Center (NPRC) responded to the RO's request for 
information, stating that there are no records documenting that 
the Veteran was exposed to herbicides.  Thus, there is no 
objective evidence of record reflecting that the Veteran was 
exposed to herbicides during his active military service.  
Therefore, the Board finds that the Veteran was not exposed to an 
herbicide agent during active military service. 
 
In view of the evidence, only a current disability of diabetes 
mellitus is shown.  An in-service event, injury, or disease, 
including exposure to herbicides has not been shown.  
Additionally, the Veteran's diabetes mellitus was not diagnosed 
until more than 30 years after service and there is an absence of 
symptomatology during the intervening period.  Moreover, medical 
nexus evidence linking the current disability to military service 
is not shown.  Consequently, service connection is not warranted 
for type II diabetes mellitus on a direct basis, including as a 
result of exposure to herbicides.  See Hickson v. West, 12 Vet. 
App. 247 (1999) (establishing service connection requires 
evidence of (1) a current disability; (2) an in-service 
incurrence or aggravation of a disease or injury; and (3) a nexus 
between the claimed in-service disease or injury and the present 
disease or injury).

B.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 
2010)), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  They also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical or 
lay evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, VA 
is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession that 
pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between a veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The RO received the Veteran's claim for service connection in 
January 2009.  In February 2009, the RO sent to him a letter 
notifying him of the evidence required to substantiate his claim.  
The letter advised the Veteran of the information already in VA's 
possession and the evidence that VA would obtain on his behalf, 
as well as of the evidence that he was responsible for providing 
to VA, to include private medical evidence.  The RO further 
advised the Veteran on the types of evidence he could submit that 
would support his claim for service connection, specifically 
alerting him to the type of evidence needed to establish 
herbicide exposure outside of Vietnam.  The letter also included 
the notice elements required by Dingess for how VA determines 
disability ratings and effective dates.  

In February 2009, the RO received the Veteran's response that he 
had no further information to provide in support of his claim.  
The Veteran has not disputed the contents of the VCAA notice in 
this case.  Further, the Board finds that the February 2009 
notice letter complies with the requirements of 38 U.S.C.A. 
§ 5103(a), and afforded the Veteran a meaningful opportunity to 
participate in the development of his claim.  Thus, the Board is 
satisfied that the duty to notify requirements under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board also finds that VA has 
adequately fulfilled its obligation to assist the Veteran in 
obtaining the evidence necessary to substantiate his claim.  All 
available evidence pertaining to the Veteran's claim has been 
obtained.  The evidence includes his STRs, service personnel 
records, and VA outpatient treatment records.  The Veteran 
elected to not have a hearing in his case.  

The Board has considered whether a VA examination was required in 
this case under the duty-to-assist provisions codified at 38 
U.S.C.A § 5103A(d) and by regulation found at 38 C.F.R. § 
3.159(c)(4).  In accordance with those provisions, a medical 
opinion or examination is required if the information and 
evidence of record does not contain sufficiently competent 
medical evidence to decide the claim, but there is

(1) competent evidence of a current 
disability or persistent or recurrent 
symptoms of a disability; and (2) evidence 
establishing that an event, injury, or 
disease occurred in service or establishing 
certain diseases manifesting during an 
applicable presumptive period for which the 
claimant qualifies; and (3) an indication 
that the disability or persistent or 
recurrent symptoms of a disability may be 
associated with the veteran's service or 
with another service-connected disability.

McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The evidence of record is such that the duty to obtain a medical 
examination is not triggered in this case.  Although the Veteran 
has asserted that his diabetes mellitus is the result of 
herbicide exposure, he has provided no evidence that he was 
indeed exposed to herbicides in service.  Further, the NPRC 
provided a negative response for herbicide exposure.  The 
evidence also fails to suggest that the Veteran's diabetes 
mellitus may be otherwise associated with service.  The Veteran's 
STRs are negative for any indication of diabetes mellitus.  The 
first medical evidence of that disease is approximately 34 years 
after service.  Further, none of the medical evidence of record 
has related the Veteran's diabetes mellitus to service.  Thus, 
there is no requirement to obtain a VA medical examination in 
this case.  See McLendon, 20 Vet. App. at 85-86; see also Waters 
v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (rejecting 
appellant's argument that his "conclusory generalized statement 
that his service illness caused his present medical problems was 
enough to entitle him to a medical examination under the standard 
of [38 U.S.C.A. § 5103A(d)(2)(B).]").  The Board therefore finds 
that VA has complied, to the extent required, with the duty-to-
assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 
3.159(c)-(e).


ORDER

Service connection for type II diabetes mellitus is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


